Appeal by the defendant from a judgment of the County Court, Westchester County (Bellantoni, J.), rendered October 4, 2007, convicting him of attempted criminal sexual act in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his plea was not knowing, voluntary, and intelligent because he was not advised, before he pleaded guilty, of the possibility of civil confinement or supervision under the Sex Offender Management and Treatment Act (hereinafter SOMTA) (L 2007, ch 7 [Mental Hygiene Law § 10.01 et seq.f), which provides for civil confinement or supervision of certain sex offenders after their prison terms are completed. The defendant’s claim is without merit. The defendant has not demonstrated that he was not advised by his attorney, before he pleaded guilty, of the potential consequences to him of SOMTA, and he has likewise not demonstrated that SOMTA “would have been a significant factor in the evaluation of [his] plea bargain” (People v Harnett, 16 NY3d 200, 207-208 [2011]). Consequently, he has not made the factual showing necessary to demonstrate that his plea was not knowing and voluntary (id. at 207-208). Rivera, J.E, Balkin, Lott and Austin, JJ., concur.